Citation Nr: 1300488	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  94-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to increases in the "staged" ratings (of 30 percent prior to July 20, 2011, and 60 percent from that date) assigned for the Veteran's service-connected coronary artery disease.

3.  Entitlement to increases in the "staged" ratings (of 0 percent prior to July 20, 2011, and 30 percent from that date) assigned for the Veteran's service-connected polymorphous light reaction on the face and dorsum of the feet.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the left lower extremity.

6.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the right lower extremity.

7.  Entitlement to a rating in excess of 10 percent for hypertension.

8.  Entitlement to a compensable rating for impotence.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to an effective date earlier than July 13, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

The appeal as to the back and polymorphous light reaction claims arose from a February 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, which, in part, denied a claim for service connection for a back condition and denied a claim for an increased (compensable) rating for polymorphous light reaction.  

The Veteran had also appealed the February 1994 denial of service connection for a psychiatric disability; however, a March 2012 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 100 percent (total schedular) rating.  As that decision represents a full grant of the service connection claim, it will not be further discussed herein.

In February 1997, a hearing was held at the San Juan, Puerto Rico RO, before the undersigned who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  During the course of the appeal, the Veteran moved to the area within the jurisdiction of the New York, New York RO.

In a November 2006 decision, the Board of Veterans' Appeals (Board) denied, in part, the back claim and remanded the issue of entitlement to a compensable disability rating for polymorphous light reaction.  The Veteran appealed the denial of the back claim to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the Court granted the parties' joint motion for remand.  In a September 2008 decision, the Board, in part, remanded the back claim for further development.

The claims for increased ratings for coronary artery disease, diabetes mellitus, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, hypertension, and impotence, to include entitlement to TDIU arose from a June 2007 rating decision of the VARO in New York, New York.  In an August 2011 rating decision, the RO increased the disability rating for coronary artery disease to 60 percent and increased the disability rating for polymorphous light reaction to 30 percent.  Since these increases did not constitute a full grant of the benefits sought, those issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The August 2011 rating decision also granted service connection for peripheral vascular disease of the left lower extremity and assigned a 20 percent rating.  However, as the Veteran has not initiated or perfected an appeal with respect to that issue, it will not be addressed herein.  In any event, the Board notes that the Veteran requested that the peripheral vascular disease issue be "withdrawn" in November 2012 correspondence.

The earlier effective date claim arose from the March 2012 rating decision of the VARO in New York, New York, which granted service connection for PTSD and assigned a 100 percent disability rating, effective July 13, 2010.  

The issue of entitlement to an earlier effective date for the award of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of all claims pending before the Board (with the exception of the earlier effective date claim) is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the November 28, 2012 request for withdrawal from the Veteran's attorney specifically listed all the issues on appeal, with the exception of the issue of an increased rating for impotence.  [The Board notes that this issue was also not listed on the August 2011 supplemental statement of the case].  However, the Veteran's attorney was clear in his November 2012 correspondence that the Veteran desired to withdraw his claims.  He specifically requested that the case be returned to the RO to address only the earlier effective date issue and that "there should be no other claims pending before the Board at this time."  Thus, the Board finds that the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

As discussed above, the Veteran's claim of entitlement to service connection for a psychiatric disorder was granted when service connection for PTSD was awarded by a March 2012 rating decision, effective July 13, 2010.

In November 2012, less than one year from the notice of the initial rating decision granting service connection and assigning an effective date, the Veteran's attorney filed a statement asserting disagreement with the assigned effective date, a notice of disagreement (NOD).  It does not appear that the RO has had the opportunity to issue a statement of the case (SOC).

Where a NOD has been filed with regard to issue, and a SOC has not been issued, the appropriate Board action is to remand the claim for issuance of such SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and his attorney should be sent a statement of the case as to the issue of entitlement to an earlier effective date for service connection for PTSD.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


